Notice of Allowance
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The cited prior art does not disclose, teach, or suggest wherein: the vibration carrier includes an upper chamber and a lower chamber, wherein the core vibration structure is received in the upper chamber, and the first axis oscillator and the second axis oscillator are located in the upper chamber and combined with the core vibration structure; wherein, the lower chamber includes: a machining fluid inlet structure, a machining fluid guide structure, and a machining fluid outlet structure, the machining fluid inlet structure is for introducing a machining fluid into the lower chamber, the machining fluid guide structure is for leading the machining fluid in the lower chamber along a circumferential tangent direction, the machining fluid outlet structure is for allowing the machining fluid to exit the lower chamber; wherein, the upper chamber includes a drainage channel, the drainage channel is for draining off liquid in the upper chamber so as to prevent liquid from staying in the upper chamber and affecting operation of both the first axis oscillator and the second axis oscillator; the machining fluid guide structure has a guiding curved surface for allowing the machining fluid in the lower chamber to flow along the circumferential tangent direction in the lower chamber; the machining fluid outlet structure is located in the lower chamber and below a flow area of the machining fluid, and includes at least one through-hole formed at a circumferential position for accommodating the machining fluid in the lower chamber and releasing the machining fluid from the lower chamber; wherein, the vibration assisted wire machining device further includes a draft tube, wherein the draft tube is combined with the vibration carrier, close to the lower chamber and connected to the machining fluid outlet structure, wherein the metal wire passes through the draft tube, allowing the machining fluid exiting the machining fluid outlet structure to flow through the draft tube under a predetermined liquid pressure and encloses the metal wire.
The closest prior art would be Kimura et al (US 2004/0026379). Kimura teaches the lower chamber includes: a machining fluid inlet structure, a machining fluid guide structure, and a machining fluid outlet structure, the machining fluid guide structure has a guiding curved surface, and includes at least one through-hole formed at a circumferential position for accommodating the machining fluid in the lower chamber and releasing the machining fluid from the lower chamber.
However, Kimura does not teach wherein, the upper chamber includes a drainage channel, the drainage channel is for draining off liquid in the upper chamber so as to prevent liquid from staying in the upper chamber and affecting operation of both the first axis oscillator and the second axis oscillator.
Neither primary reference Pickel et al (US 2003/0038117) nor secondary reference Jang et al (US 2016/0016243) teach the upper chamber includes a drainage channel, the drainage channel is for draining off liquid in the upper chamber so as to prevent liquid from staying in the upper chamber and affecting operation of both the first axis oscillator and the second axis oscillator.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761